Title: To Benjamin Franklin from John Bartram, 11 November 1772
From: Bartram, John
To: Franklin, Benjamin


My dear ould worthy Friend
November the 11th. 1772
I have here before me thy kind letter of august 22 1772. I sowed the Rhubarb seed in two places the one in the sun the other in A shady cool place. That which was in the cool place growed the leaves was as big as the palm of my hand but not palmated perhaps it may be next year.
The Tarnup seed came up well growed large and tasted well and is by some admired and expects it may be A fine improvement.
I here no more of the medal from Edenboro nor from Dr. Hope. We have had several bright Arora Borealis last summer and in the heat of harvest which is very uncommon at that season and we had two slight shoks of an earthquake very little thunder or rain but much hail in several parts distant from Philadelphia.
A late cold dry spring, temperate summer, and now A warm dry fall very few troubled with agues some bad nervous fevers but not very mortal but the favourablest Measels I ever knew and as yet the slowest in spreading. Perhaps when cold weather approaceth it may be more severe and spread more. I remain dear friend with much love and respect thy sincearly wellwisher as formerly
John Bartram

PS can hardy see to write or read.

